DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Numerous locations in the specification, e.g. pg. 1, line 17, disclose: “when the mobile electronic device is rooted or switched on”. However, it is clear from the drawings (see Fig. 2:302), that applicant intended to state: “when the mobile electronic device is booted or switched on”. 
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 2/10: “when the mobile electronic device is rooted” probably is intended to mean “when the mobile electronic device is booted”.
Claim 4/12: “near field communication tag 1s sensed” is disclosed, and it appears that “1s” is a typo and that it should read “near field communication tag is sensed” as mentioned earlier in claim 1/9. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-9, 11, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2015/0019892 (hereinafter "Agrawal"), and further in view of U.S. PGPub. No. 2013/0076485 (hereinafter "Mullins").
Regarding claim 1:
Agrawal discloses: 
A method performed by a mobile electronic device for unlocking a screen of the mobile electronic device (Agrawal, discloses how a computing device 102 (=mobile electronic device) is unlocked, i.e. ¶39: “In the context of the present example, NFC authentication application 308 authenticates a user with which NFC snap 130 is associated and unlocks computing device 102 via screen-lock framework 312.”), the method comprising: 
sensing with the mobile electronic device and a near field communication tag (Agrawal discloses how a NFC tag (see Fig. 1:106) is detected by the mobile device (see Fig. 1:102), i.e. ¶43: “a magnetic field that indicates a presence of an NFC-enabled entity is detected. The magnetic field is detected by a low-power processor of a device”); 
determining with the mobile electronic device whether the near field communication tag is an approved near field communication tag (Agrawal discloses how the mobile electronic device (see Fig. 1:102) determines an approved NFC tag in ¶48-50: “…establishes NFC communications with NFC snap 130 via NFC transceiver 122. Authenticator 118 then queries NFC snap 130 for authentication information associated with the user of computing device 102 … The authentication is performed using the other processor of the device, through which the NFC framework and authentication applications of the device are accessed.”); 
when the sensed near field communication tag is the approved near field communication tag (¶50: “Once authentication is successful, …”):
unlocking a screen of the mobile electronic device (¶50: “…the device is woken from the sleep state to implement the operating system and application(s) of the device. Alternately or additionally, the device can be unlocked from a locked state to enable user access of the device.” also see ¶39: “In the context of the present example, NFC authentication application 308 authenticates a user with which NFC snap 130 is associated and unlocks computing device 102 via screen-lock framework 312.” with regards to screen unlocking). 


receiving a biometric feature of a user (Mullins discloses how a fingerprint is required upon detection of a NFC signal, i.e. see ¶69: “In response to the detection and/or use of NFC signals, device 10 may require that the user authenticate using a fingerprint”); 
determining whether the received biometric feature matches an authorized biometric feature (Mullins discloses in ¶66 how the fingerprints are matched in detail, i.e. “At step 60, device 10 may authenticate the user by comparing the captured fingerprint data to registered fingerprint data. The registered fingerprint data may be, for example, stored in device 10 or may be stored on equipment with which device 10 is communicating (e.g., equipment with which device 10 is communicating wirelessly).” and also references this in ¶78: “When a valid fingerprint is received”); and
when the received biometric features matches the authorized biometric feature (Mullins discloses how software make takeaction based on a valid fingerprint in ¶78: “When a valid fingerprint is received, device 10 may take an appropriate action.”, for example the action that is disclosed in Agrawal (i.e. unlocking a screen)).
One of ordinary skill would have been motivated, before the effective filing date of the claimed invention, to combine the system of Agrawal’s unlocking a device based on the proximity to NFC signals with Mullins’ system of performing biometric authentication on a user to perform security actions on a device to yield the predicted result of using multi-factor authentication to enhance security by requiring both proximity to an authorized location (i.e. NFC) in addition to being an authorized person (i.e. fingerprint) and thus prevent either an unauthorized person accessing the device in an authorized location or, alternatively, permitting an authorized person from accessing the device in an unauthorized location. The rational was combining prior art elements according to known methods to yield predictable results” (see KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
	
Regarding claim 3:
The combination Agrawal and Mullins discloses:
The method according to claim 1, wherein the biometric feature of the user comprises at least one of the following of the user: a fingerprint (Fig. 2 : 20 ‘fingerprint reader’, ¶3: “fingerprint readers capture fingerprints while a user's finger is held in a stationary position on the fingerprint reader”, ¶6: “electronic device may have a fingerprint reader that is used in gathering fingerprints from a user”), 

Regarding claim 4:
The combination Agrawal and Mullins discloses:
The method according to claim 1, wherein the method further comprises: when the authorized near field communication tag [is] sensed, an unlocking program is executed and the unlocked program receives the biometric feature from the user (as cited previously for claim 1 by Agrawal: ¶48-50: “…establishes NFC communications with NFC snap 130 via NFC transceiver 122. Authenticator 118 then queries NFC snap 130 for authentication information associated with the user of computing device 102 … The authentication is performed using the other processor of the device, through which the NFC framework and authentication applications of the device are accessed.”).  

Regarding claim 7:
The combination Agrawal and Mullins discloses:
The method according to claim 1, wherein the near field communication tag comprises a specific tag of the mobile electronic device, and the near field communication tag and the mobile electronic device are bound in advance (see ¶58 of Agrawal: “assume that the authentication information includes a unique serial number of NFC tag 136 that is appended with a random number previously programmed into NFC tag 136 by computing device 102”).  

Regarding claim 8:
The combination Agrawal and Mullins discloses:
The method according to claim 7, wherein the near field communication tag contains identification information of the mobile electronic device (see ¶36 of Agrawal: “a unique identification number of NFC device 106 (e.g., serial number)”).

Regarding claim 9:
Agrawal discloses: 
a screen (see Agrawal, Fig. 1:114);
a near field communication sensor configured to sense a near field communication tag (see Agrawal, Fig. 1: 120, 106);
a processor (see Agrawal, Fig. 1: 108, 110) configured to: 
lock the screen to prevent operation of the mobile electronic device by an unauthorized user (¶50: “…the device is woken from the sleep state to implement the operating system and application(s) of the device. Alternately or additionally, the device can be unlocked from a locked state to enable user access of the device.” also see ¶39: “In the context of the present example, NFC authentication application 308 authenticates a user with which NFC snap 130 is associated and unlocks computing device 102 via screen-lock framework 312.” with regards to screen unlocking);
receive data from the sensor regarding the near field communication tag (Agrawal discloses how the mobile electronic device (see Fig. 1:102) determines an approved NFC tag in ¶48-50: “…establishes NFC communications with NFC snap 130 via NFC transceiver 122. Authenticator 118 then queries NFC snap 130 for authentication information associated with the user of computing device 102 … The authentication is performed using the other processor of the device, through which the NFC framework and authentication applications of the device are accessed.”); 
determining whether the near field communication tag is an approved near field communication tag (Agrawal discloses how the mobile electronic device (see Fig. 1:102) determines an approved NFC tag in ¶48-50: “…establishes NFC communications with NFC snap 130 via NFC transceiver 122. Authenticator 118 then queries NFC snap 130 for authentication information associated with the user of computing device 102 … The authentication is performed using the other processor of the device, through which the NFC framework and authentication applications of the device are accessed.”); 
when the sensed near field communication tag is the approved near field communication tag (¶50: “Once authentication is successful, …”):
unlocking a screen of the mobile electronic device (¶50: “…the device is woken from the sleep state to implement the operating system and application(s) of the device. Alternately or additionally, the device can be unlocked from a locked state to enable user access of the device.” also see ¶39: “In the context of the present example, NFC authentication application 308 authenticates a user with which NFC snap 130 is associated and unlocks computing device 102 via screen-lock framework 312.” with regards to screen unlocking). 

Agrawal fails to disclose the following limitation taught by Mullins: 
receiving the biometric feature from the biometric sensor (Mullins discloses how a fingerprint is required upon detection of a NFC signal, i.e. see ¶69: “In response to the detection and/or use of NFC signals, device 10 may require that the user authenticate using a fingerprint”); 
determining whether the received biometric feature matches an authorized biometric feature (Mullins discloses in ¶66 how the fingerprints are matched in detail, i.e. “At step 60, device 10 may authenticate the user by comparing the captured fingerprint data to registered fingerprint data. The registered fingerprint data may be, for example, stored in device 10 or may be stored on equipment with which device 10 is communicating (e.g., equipment with which device 10 is communicating wirelessly).” and also references this in ¶78: “When a valid fingerprint is received”); and
when the received biometric features matches the authorized biometric feature (Mullins discloses how software make takeaction based on a valid fingerprint in ¶78: “When a valid fingerprint is received, device 10 may take an appropriate action.”, for example the action that is disclosed in Agrawal (i.e. unlocking a screen)).
One of ordinary skill would have been motivated, before the effective filing date of the claimed invention, to combine the system of Agrawal’s unlocking a device based on the proximity to NFC signals with Mullins’ system of performing biometric authentication on a user combining prior art elements according to known methods to yield predictable results” (see KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 

Regarding claim(s) 11, 12, 14-15:
A corresponding reasoning as given earlier in this section (see rejection of claim(s) 3-4 and 7-8) applies, mutatis mutandis, to the subject-matter of claim(s) 11, 12, 14-15, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 3-4 and 7-8.   

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2015/0019892 (hereinafter "Agrawal") in view of U.S. PGPub. No. 2013/0076485 (hereinafter "Mullins"), and further in view of U.S. Pat. No. 8,763,112 (hereinafter “Prakash”)

Regarding claim 2:
The combination Agrawal and Mullins does not disclose the following limitation taught by Prakash:
when the mobile electronic device is rooted or switched on and the approved near field communication tag is not sensed by the mobile device, requiring a passcode to unlock the screen see Prakash, Col. 7:60-Col.8:7: “After receiving the power-on signal 206 in block 302, the method 300 proceeds to block 304 in which the security controller 110 receives an authentication input 208. During block 304, the security controller 110 may monitor the keyboard 122, the NFC circuitry 126, and/or other input sources for the authentication input 208. As described above, the authentication input 208 may be supplied to the security controller 110 when a user enters a password on the keyboard 122 or when a particular NFC device 146 is brought into proximity with the NFC circuitry 126.”). 
One of ordinary skill would have been motivated, before the effective filing date of the claimed invention, to combine the combination of Agrawal’s and Mullins’ system of performing biometric authentication in the presence of NFC signals with Prakash’s method of requiring a passcode in the event no NFC signal is received to yield the predicted result of using a password if no NFC signal is available for authentication. The rational was also cited by the courts, i.e.  “combining prior art elements according to known methods to yield predictable results” (see KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 

Regarding claim(s) 10:
A corresponding reasoning as given earlier in this section (see rejection of claim(s) 2) applies, mutatis mutandis, to the subject-matter of claim(s) 10, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 2.   

Claims 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2015/0019892 (hereinafter "Agrawal") in view of U.S. PGPub. No. 2013/0076485 (hereinafter "Mullins"), and further in view of U.S. Pat. No. 9,571,164 (hereinafter “Luo”).

Regarding claim 5:
The combination Agrawal and Mullins discloses:
The method according to claim 1, wherein the near field communication tag comprises a universal tag (see ¶34 of Agrawal: “NFC devices 106 are shown as an NFC tag 136 and NFC-enabled magnetic snap 138 (NFC snap 138).”). 

The combination Agrawal and Mullins does not specifically disclose the following limitation taught by Luo:
a configuration program is used in the mobile electronic device to identify the near field communication tag as the authorized near field communication tag (see Luo, Col. 6:46-50: “The authentication application 401 is configured to authenticate a user on behalf of the third party application 403. The authentication application 401 acts as an interface or middle man between the NFC tag 106 and the authentication server 102”).  
One of ordinary skill would have been motivated, before the effective filing date of the claimed invention, to combine the combination of Agrawal’s and Mullins’ system of performing biometric authentication in the presence of NFC signals with Luo’s 3rd party configuration app to yield the predicted result of using a third party app that can act as an intermediary between a generic authentication system deploying generic NFC tags with the NFC tags disclosed in the combination of Agrawal’s and Mullin’s. The rational was also cited by the courts, i.e.  “combining prior art elements according to known methods to yield predictable results” (see KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 

Regarding claim 6:
The combination Agrawal, Mullins and Luo disclose:
The method according to claim 5, wherein the configuration program is a universal third-party program (see previous citation given in claim 5, i.e.: Luo, Col. 6:46-50: “The authentication application 401 is configured to authenticate a user on behalf of the third party application 403. The authentication application 401 acts as an interface or middle man between the NFC tag 106 and the authentication server 102”).  

Regarding claim(s) 13:
A corresponding reasoning as given earlier in this section (see rejection of claim(s) 5-6) applies, mutatis mutandis, to the subject-matter of claim(s) 13, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 5-6.   

Suggestion on how to overcome the prior art rejection: 
Applicant may want to amend claims to recite the subject matter of claims 2, 5-6 in independent claim 1 and also to add language disclosed on pg. 7, lines 22-25, while making similar amendments to independent claim 9. 

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
U.S. Pat. No. 9,294,922 (“Garcia”) – discloses a location-based unlocking of a mobile device (e.g. smartphone) based on it’s proximity to an NFC tag.

U.S. PGPub. No. 2014/0283018 (“Dadu”) – discloses a system similar to Agrawal in that it authenticates a device’s proximity to an NFC Tag and then unlocks the device if the authentication succeeds. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ALEXANDER LAGOR/            Primary Examiner, Art Unit 2491